Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 1, 3-17 and 19-22 are pending. Claims 1, 3-17 and 19-22 are under examination.

Withdrawn rejections
Applicant's amendments and arguments filed 01/23/2021 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
 
The 112(b) rejection of claims 3-4 and 11-12 in the non-final mailed 10/23/2020 is withdrawn. The amendments to claims 3-4 and 11 have overcome the rejection. 
The 112(a) rejection of claims 1-6 and 10-17 in the non-final mailed 10/23/2020 is withdrawn. The amendments to claims 1 and 17 have overcome the rejection.
The 103(a) rejection of claims 1, 3-17 over ‘169 (WO2010061169, Published 06-2010, as cited in the IDS filed 10/19/2018) and ‘660 (WO2014135660, Published 09-2014 as cited in the IDS filed 10/19/2018) in the non-final mailed 10/23/2020 is withdrawn. The amendments to claims 1 and 17 have overcome the rejection.

The ODP rejection of claims 1-17 over US application 16/604,297 in the non-final mailed 10/23/2020 is withdrawn. The rejection was withdrawn upon further consideration of the claims of US application 16/604,297. The reason being claim 1 of 16/604,297 is directed to a process of carbonylation of dimethyl ether in the absence of added methyl acetate. This is a teaching away from the use of methyl acetate as instantly claimed.  Therefore, motivation to add methyl acetate does not exist.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Scott Dyar on 02/16/2021.
The application has been amended as follows: 

IN THE CLAIMS:
Claims 3-16 and 19-22 are amended as follows.
The phrase “A process according to claim” in line one of claims 3-16 and 19-22 is deleted and the following phrase - - The process according to claim - - is put in its place.

Allowable Subject Matter
Claims 1, 3-17 and 19-22 are allowed.
The closest prior art is ‘169 (WO2010061169, Published 06-2010, as cited in the IDS filed 10/19/2018). 
169 teaches (p. 2) the following.

    PNG
    media_image1.png
    180
    944
    media_image1.png
    Greyscale

	Concerning the instant H2:CO ratio of ≥ 1, 169 teaches (p. 4) a 1 to 1 ratio. 
However, 169 does not teach the templated zeolite.
Additionally, per applicant’s arguments filed 01/23/2021 specifically page 13, the person of ordinary skill in the art, based on the prior art, would not have expected to effectively maintain the catalyst’s deactivation rate when adding acetic acid, methanol and/or water to the instant carbonylation reaction. Therefore, it would not have been obvious to modify the prior art to arrive at the instant invention with an expectation of effectively maintaining the deactivation rate of the catalyst.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE G DOLETSKI whose telephone number is (571)272-2766.  The examiner can normally be reached on M-F 7-4 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 5712722919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.G.D/           Examiner, Art Unit 1622                                                                                                                                                                                             
/YEVGENY VALENROD/Primary Examiner, Art Unit 1628